DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on May 31, 2022 is acknowledged.  The traversal is on the grounds that, “The “distinct species”… are actually all variations on the actuators or pressure chamber closure mechanisms described in the present patent...” (at page 1, last paragraph, of the remarks).  Applicant’s argument is not found persuasive because the argument is essentially a definition of what constitutes “distinct species”.  As set forth under 37 C.F.R. 1.146 Election of species:
“In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable. However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application.”
In this case, the application contains claims directed to different embodiments or species that could fall within the scope of a generic claim (i.e., distinct actuator types, as shown in FIG. 1-7).  The requirement is still deemed proper and is therefore made FINAL.
Claim 2 is additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The claim is directed to an independent and distinct pressure chamber system with “a rigid fixed top and bottom” and “without an actuator”.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Subject matter presented in original claims 4, 5, 8, 10, 12, 13, and 16-18 has not been described in the specification.  An amendment should be filed to incorporate the subject matter into the specification.  No new matter will be entered.  Appropriate correction is required.
Claim Interpretation
The instant claims are apparatus claims.  
While features of an apparatus may be recited structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim, and the inclusion of a material or article worked upon by a structure being claimed does not impart patentability to the claims.  See MPEP § 2115.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Regarding claim 1, the recitation of “the pressure vessel sealing element” (at lines 4-5) lacks proper positive antecedent basis.
Also, the relationship between the “seal” (at lines 6, 12, 14, 16, 17, 20) and the “pressure vessel sealing element” previously set forth (at lines 4-5) is unclear.
Also, the language “safe pressurization” (at line 10) is considered vague and indefinite because it is unclear as to what constitutes “safe” pressurization.
Also, the relationship between the “actuator” (at lines 12-21) and the “actuator” previously set forth (at lines 6-8) is unclear.
Also, the language “precise alignment”, “reliable sealing”, and “reliable pressure vessel sealing” (at lines 12-13 and 19-21) is considered vague and indefinite because it is unclear as to what would be considered “precise” or “reliable”.
Also, the scope of “any actuator” (at lines 17-21) is unclear because Applicant’s specification does not describe any other types of actuators aside from an air/gas cylinder(s), hydraulic cylinder(s), or screw mechanism.
	Regarding claim 3, the recitation of “The actuator according to claim 1” for the preamble lacks proper positive antecedent basis because the preamble of claim 1 is drawn to “A pressure chamber system”.
Also, the relationship between the “mechanism for drawing the pressure vessel lid down and holding the lid” (at lines 1-2) and the “actuator” previously set forth in claim 1 is unclear.
Also, the recitations of “the pressure vessel support surface” (at line 3), “the actuator enclosure” (at line 3), and “the parts in the pressure vessel” (at line 4) lack proper positive antecedent basis.
Regarding claim 4, the recitations of “transition fluid”, “intermediate fluid”, and “the process” lack proper positive antecedent basis.  Also, the relationship between the “transition fluid”, the “intermediate fluid” and “a fluid” previously set forth in claim 1 (at line 2) is unclear.
Also, the recitation of “a thermal pumping system with reversing heat pump valve” is unclear because these elements have not been described in the specification or shown in the figures, and it is therefore unclear as to how these elements would interact with the other elements of the apparatus.
Regarding claim 5, it is unclear as to the structural limitation Applicant is attempting to recite by “flow pattern in pressure vessel, parts holder or vessel lid” because the “flow pattern” is not a structural element of the apparatus.
Also, the “parts holder” (at line 2) lacks proper positive antecedent basis.
Also, the language “improved flow” (at line 3) is considered vague and indefinite because it is unclear as to what constitutes “improved” flow.
Regarding claim 6, the recitation of “The pressure vessel in claim 1” lacks proper positive antecedent basis because the preamble of claim 1 is drawn to “A pressure chamber system”.
Also, the recitation of “the removable fluid process pressure vessel” lacks proper positive antecedent basis, as claim 1 merely sets forth “a pressure vessel” (at line 2).
Also, the language “light weight”, “thin bottom”, and “most of the structure” is considered vague and indefinite because “light”, “thin” and “most” are relative terms which have not been defined in the specification.
Also, the recitation of “the structure apposing the fluid pressure” lacks proper positive antecedent basis, and it is unclear as to the relationship between “the structure” and the other elements of the apparatus as set forth in claim 1.
Also, the recitation of “the stationary pressure chamber closure” (at lines 3-4) lacks proper positive antecedent basis, and it is unclear as to its relationship with “a pressure vessel lid” previously set forth in claim 1 (at line 4).
Regarding claim 7, the recitation of “The alignment pins in claim 1” for the preamble lacks proper positive antecedent basis because the preamble of claim 1 is drawn to “A pressure chamber system”.
Also, “pins” are not positively set forth in claim 1, as the “pins” are merely recited in the alternative under claim 1 (i.e., “guides, pins or recess” (at line 9).
Also, the language “safe positioning” (at line 2) is considered vague and indefinite because it is unclear as to what constitutes “safe” positioning.
Also, the limitation, “may provide safety even if the closure releases or fails” is unclear because it is unclear as to whether the limitation should be interpreted as a positive limitation (i.e., “may” is not “must”).
Regarding claim 8, the recitation of “The alignment pins in claim 1” for the preamble lacks proper positive antecedent basis because the preamble of claim 1 is drawn to “A pressure chamber system”.
Also, “pins” are not positively set forth in claim 1, as the “pins” are merely recited in the alternative under claim 1 (i.e., “guides, pins or recess” at line 9).
Also, the recitations of “fluid channel in the pressure vessel or holder”, “fluid port or ports”, and “the stationary closure system” lack proper positive antecedent basis.  The “fluid channel”, “holder”, and “fluid port or ports” have not been previously set forth in the claims.  Also, the relationship between “the stationary closure system” and the “pressure vessel lid” preciously set forth in claim 1 (at line 4) is unclear.
Regarding claim 9, the recitation of “the recess” (at line 1) lacks proper positive antecedent basis because a “recess” was merely recited in the alternative under claim 1 (i.e., “guides, pins or recess” at line 9).
Also, the recitations of “the vertical moving pressure vessel lid” (at line 2) and “the open position” (at line 3) lack proper positive antecedent basis.
Regarding claim 10, the claim is rejected because it depends from rejected claim 1.
Regarding claim 11, the recitation of “the surface” (at line 1) lacks proper positive antecedent basis.
Also, the language “fast equilibrium time” (at lines 2-3) is considered vague and indefinite because it is unclear as to what constitutes a “fast” time.
Regarding claim 12, the recitation of “the recess in the lid” (at lines 1-2) lacks proper positive antecedent basis because a “recess” was merely recited in the alternative under claim 1 (i.e., “guides, pins or recess” at line 9), and the claims have not previously set forth that this “recess” is located in the “lid”.
Also, the recitation of “gas release spaces” is unclear because the claims have not set forth that “gas” is to be contained in the pressure vessel.
Also, the language “unsafe lateral movement” and “safe direction” is considered vague and indefinite because it is unclear as to what would be “unsafe” or “safe”.
Regarding claim 13, the recitation of “thin insert” is considered indefinite because “thin” is a relative term that has not been defined in the specification.
Also, the relationship between the “top plate” (at line 3) and “a pressure vessel lid” previously set forth in claim 1 (at line 4) is unclear.
Also, the relationship between the “seal” (at line 3) and the “pressure vessel sealing element” previously set forth in claim 1 (at lines 4-5) is unclear.
Regarding claim 14, the recitation of “The pressure vessel closure actuator according to claim 1” for the preamble lacks proper positive antecedent basis because the preamble of claim 1 is drawn to “A pressure chamber system”.
Also, the recitation of “the actuator mechanism” lacks proper positive antecedent basis.
Also, the limitation “can’t open under significant force providing safety eliminating risk of high pressure opening hazard” is considered vague and indefinite because “significant” and “high” are relative terms that have not been defined in the specification.
Regarding claim 15, the recitation of “an extra large vertical displacement” is considered vague and indefinite because “extra large” is a relative term that has not been defined in the specification.
Regarding claim 16, the recitation of “high pressure vessel” lacks proper positive antecedent basis, and the recitation is further considered indefinite because “high” is a relative term that has not been defined in the specification.
Also, it is unclear as to whether the limitation “can include video camera and monitor for viewing” should be treated as a positive limitation (i.e., “can” does not equal “must”).
Regarding claim 17, the limitation “may include a thin lid made of metal or polymer such as fluorinated polymers like polytetrafluoroethylene” is considered vague and indefinite.  It is unclear as to whether the limitation should be treated as a positive limitation (i.e., “may include” does not equal “must include”).  Also, the term “thin” is relative, and the term has not been defined.  Also, the exemplary claim language “such as” makes the intended scope of the claim unclear.  Also, the intended scope of the claim term “like” is unclear.
Regarding claim 18, the recitation of “The pressure vessel closure actuator according to claim 1” in the preamble lacks proper positive antecedent basis because claim 1 is drawn to “A pressure chamber system”.
Also, the relationship between the “gas cylinder or gas diaphragm” (at line 2) and “an air cylinder system” previously set forth in claim 1 (at line 13) is unclear.
Also, the relationship between “an actuator” (at line 2) and the “actuator” set forth in claim 1 is unclear.
Also, the relationship between “mechanically synchronized screws” (at line 3) and the “synchronized screw mechanism” previously set forth in claim 1 (at line 16) is unclear.
Also, the exemplary claim language (i.e., “for example gears chains or belts” at line 3) makes the intended scope of the claim unclear.
Also, the recitation of “actuator that uses cams, wedges or inclined planes” is unclear because these elements have not been described in the specification or shown in the figures, and it is therefore unclear as to how these elements would interact with the other elements of the apparatus.
Also, the relationship between “hydraulic cylinder(s)” (at lines 4-5) and the “hydraulic cylinder system” previously set forth in claim 1 (at lines 14-15) is unclear.
Also, the relationship between “a single screw drive” (at line 5) and the “synchronized screw mechanism” previously set forth in claim 1 (at line 16) is unclear.
Also, the recitation of “the pressure chamber system” (at lines 5-6) lacks proper positive antecedent basis, and it is unclear as to its relationship with the other elements of the apparatus.
Regarding claim 19, the recitation of “The pressure vessel closure actuator according to claim 1” in the preamble lacks proper positive antecedent basis because claim 1 is drawn to “A pressure chamber system”.
Also, the relationship between “a gas cylinder or gas diaphragm” and “an air cylinder system” previously set forth in claim 1 (at line 13) is unclear.
Also, the recitations of “processing vessel gas… or other compressed gas” (at lines 2-3) lacks proper positive antecedent basis.
Also, the exemplary claim language (i.e., “(for example CO2)” at line 3) makes the intended scope of the claim unclear.
Also, it is unclear as to the structural limitation Applicant is attempting to recite by, “to close the pressure vessel above or below the pressure vessel” (at lines 3-4) because the pressure vessel lid closes the pressure vessel from above the pressure vessel.
Regarding claim 20, the recitation of “4 high strength rods” (at line 2) is considered vague and indefinite because “high strength” is relative and undefined in the specification.
Also, the relationship between the “4 high strength rods that are integrated with an air cylinder(s), hydraulic cylinder(s) or synchronized screw mechanism” and the “means of 2 or more force/displacement connecting elements” set forth in claim 1 (at lines 17-21) is unclear.
Also, the relationship between “an air cylinder(s)” and “an air cylinder system” previously set forth in claim 1 (at line 13) is unclear.
Also, the relationship between “hydraulic cylinder(s)” and “hydraulic cylinder system” previously set forth in claim 1 (at lines 14-15) is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0096712).
Regarding claim 1, Park et al. discloses a pressure chamber system (i.e., an apparatus 1000, FIG. 8) comprising:
a pressure vessel (i.e., a vessel comprising walls 124,126 defining a chamber space CS used to form a process space PS; see FIG. 2) designed to contain a fluid at pressures higher than atmospheric pressure (i.e., the chamber space CS, when closed to define the process space PS, receives a supercritical fluid from a supply module 600 via a lower hole LH or an upper hole UH; see FIG. 8, paragraph [0097]-[0106]);
a pressure vessel lid (i.e., a cover 200 including a cover frame 210 and an inner cover 220; see FIG. 1-2, 8) positionable against a pressure vessel sealing element (i.e., a body contact portion 122; FIG. 2);
an actuator (i.e., a connector 300 to drive at least one of the body 100 and the cover 200 to move upwards or downwards to attach the body 100 and the cover 200 to each other by compressive force; see FIG. 1-2, paragraphs [0087]-[0090]) operable to move the pressure vessel lid 200 and seal 122 together or apart to allow closing an opening of the pressure vessel, wherein the actuator 300 may comprise a hydraulic cylinder system to open and close the pressure vessel lid 200 to the seal 122 (see paragraphs [0006], [0090]); and
guides, pins, or recess (i.e., a recess R defined by a protrusion P; see FIG. 2, 3A-D, paragraphs [0038]-[0039]) that position and/or hold the position of the pressure vessel during pressurization.
Regarding claim 5, Park et al. further discloses a blocking plate 130 (see FIG. 8) for producing a desired flow pattern in the pressure vessel for improved flow (i.e., “… the blocking plate 130 may be positioned between the substrate W and the lower hole LH, so the supercritical fluid may be sufficiently prevented from the direct injection to the substrate W by the blocking plate 130. The flow path of the supercritical fluid may be changed to a side portion of the blocking plate 130 and the supercritical fluid may be supplied into the process space PS without direct injection to the substrate W,” see paragraph [0104]).
Regarding claim 6, Park et al. discloses that the pressure vessel is removable (see FIG. 2), and the pressure vessel can be constructed from a light weight material with a thin bottom (i.e., the inner vessel 120 can be constructed from steel plated aluminum or an aluminum alloy that is a lighter material, see paragraph [0042]; the thickness t3 of the vessel bottom 126 can be as thin as possible, see paragraph [0048]), such that most of the structure opposing the fluid pressure is part of a pressure chamber closure (i.e., the lid 200 combined with body frame 110).
Regarding claim 11, Park et al. discloses that the surface that the pressure vessel rests on and the lid can be temperature controlled (i.e., a plurality of heaters (not shown) may be further provided in the body 100 and the cover 200 for heating the body 100 and cover 200; see paragraph [0107]).
Regarding claim 13, Park et al. discloses a removable thin insert (i.e., the inner cover 220; FIG. 1-2, 6A-B) in contact with fluid (i.e., fluid contacts the region of ceiling 224) that has a flange (i.e., at the region of cover contact 222) to seal against the seal 122.
Regarding claim 14, Park et al. discloses that the actuator mechanism does not open under significant force (i.e., the connector 300 applies a sufficient compressive force that can counteract a pressure, e.g., of about 300 bar to about 500 bar in process space PS; see paragraph [0090]).
Regarding claim 15, Park et al. discloses a vertical displacement (see FIG. 2), such that different volumes and heights of pressure vessels can be accommodated.
Regarding claim 17, Park et al. discloses a removable pressure vessel liner comprising a thin lid made of metal (i.e., the inner cover 220 is thin and can be made of the same material as the inner vessel 120, namely, steel plated aluminum or an aluminum alloy; see FIG. 1-2, 6A-B; paragraphs [0042], [0073]).
Regarding claim 18, Park et al. discloses that the actuator 300 may comprise a hydraulic cylinder (see paragraphs [0006], [0090]).
Claims 1, 14, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory (US 2003/0218014).
Regarding claim 1, Gregory discloses a pressure chamber system (see FIG. 1-4) comprising:
a pressure vessel (i.e., a reaction vessel 12 defining an interior 22; see paragraph [0024]) designed to contain a fluid (i.e., chemical reactants 24, either in liquid, solid, or gaseous form; see paragraph [0026]) at pressures higher than atmospheric pressure (see paragraph [0033]);
a pressure vessel lid (i.e., head 18; see paragraph [0024]) positionable against a pressure vessel sealing element (i.e., a deformable seal 23; see paragraph [0025], best shown in FIG. 3);
an actuator operable to move the pressure vessel lid 18 and seal 23 together or apart to allow closing an opening of the pressure vessel 12 (i.e., closure means 54,54’ provide the necessary energy to move the head 18 either up or down to close an opening of the vessel 12; see paragraphs [0030]-[0033]), wherein the actuator 54, 54’ comprises a hydraulic or pneumatic cylinder system including a plurality of drive cylinders 57, 57’; and
guides, pins or recess that position and/or hold the position of the pressure vessel 12 during operation for safe pressurization (i.e., reaction vessel 12 is securely positioned by a reactor support bracket 51, which is in turn securely attached to a support base 52, and the support base 52 is releasably secured to conventional guide rails 69 and 69' to insure accurate positioning of the support base 52 to head assembly 55, see paragraph [0029], FIG. 4; guide shafts 63,65 also help position the reaction vessel 12 relative to head 18, see paragraph [0032]).
Regarding claim 14, Gregory et al. discloses that the actuator is able to provide “substantially an infinite number of pressure values” (see paragraph [0031]) to counteract the pressure inside of the pressure vessel 12, and therefore, the actuator would be operable in a manner that “can’t open under significant force”.
Regarding claim 15, Gregory et al. discloses a vertical displacement (see FIG. 2) which would allow for different heights or volumes of pressure vessels 12 to be accommodated.
Regarding claims 18 and 19, Gregory et al. discloses that the actuator 54,54’ can be actuated by gas cylinders or hydraulic cylinders 57, 57’ (i.e., any suitable hydraulic or pneumatic pressure cylinder; see paragraph [0030]).
Claims 1, 5, 10, 14, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetzlaff (US 4,297,323).
Regarding claim 1, Tetzlaff discloses a pressure chamber system (see Figure) comprising:
a pressure vessel (i.e., a lower part 1 of a pressure vessel) designed to contain a fluid at pressures higher than atmospheric pressure;
a pressure vessel lid (i.e., a top 3 of the pressure vessel) positionable against a pressure vessel sealing element (i.e., a gasket 2);
an actuator (i.e., a presser mounted in one of the two plates 6,7, such as the lower plate 7 as shown) operable to move the pressure vessel lid 3 and seal 2 together or apart to allow closing an opening of the pressure vessel 1, wherein the actuator may comprise a pneumatic or a hydraulic cylinder system and/or a screw mechanism (see column 1, lines 43-60; e.g., one or more screws 11 and a hydraulic piston 12 and cylinder 13; see column 2, lines 62-68); and
guides, pins or recess that position and/or hold the position of the pressure vessel for safe pressurization (i.e., the lower part 1 is guided to its proper position relative to the top 3 by insertion through a disc 28 and a surrounding cooler 26 and heater 27 structure).
Regarding claim 5, Tetzlaff et al. further discloses a magnetic stir system (i.e., a magnetic paddle 23 rotated by a magnetic stirrer 22 driven by a stirring motor 21) in the pressure vessel to facilitate fluid mixing.
Regarding claim 10, Tetzlaff et al. further discloses that the pressure vessel has a handle 16 (see Figure; column 3, lines 9-10).
Regarding claim 14, the actuator mechanism (i.e., the presser, which can be operated under pneumatic or hydraulic principles) counteracts a high pressure inside of the pressure vessel 1,3.  Therefore, the actuator would be operable in a manner that “can’t open under significant force”.
Regarding claim 15, the vertical displacement (i.e., upon removal of the spacer device, as indicated by arrow and bracket, and insertion of a different pressure vessel 1; see Figure) would allow different heights and volumes of pressure vessels to be accommodated.
Regarding claims 18 and 19, Tetzlaff et al. discloses that the actuator may comprise a gas cylinder utilizing compressed gas or a hydraulic cylinder (i.e., when increased strain has to be endured, the pressure may utilize pneumatic or hydraulic principles, e.g., pneumatic or hydraulic cylinders/devices; see column 1, lines 43-60; ref. claim 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0096712) in view of Akiyama et al. (WO 2013/058052 A1).
Park et al. (see paragraph [0087]) discloses that the actuator 300 drives “at least one” of the body 100 and the cover 200 to move “upwards or downwards” to attach the body 100 and the cover 200 to each other by compressive force.  Therefore, it would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the actuator 300 (the claimed “mechanism”) to draw the lid down and hold the lid in the pressure chamber system of Park et al. because it was disclosed that a suitable actuator can drive “at least one” of the pressure vessel and the lid to move “upwards or downwards” to close the pressure vessel.  
Park et al., however, does not disclose that the actuator is “totally contained below the pressure vessel support surface with the actuator enclosure”.  Park et al. also does not disclose a gas cylinder or gas diaphragm utilizing compressed gas for the actuator.
Akiyama et al. discloses an apparatus 50 (see FIG. 2 and machine translation) comprising an enclosed actuator for moving a support plate 16 upwards or downwards A.  Specifically, the enclosed actuator comprises a mechanism including a gas cylinder utilizing compressed gas (i.e., an air cylinder 25 utilizing compressed air for moving a bottom support plate 40b upwards or downwards A, such that the support plate 16 is moved upwards or downwards A via its connection to support members 40,40a) that is totally contained below a support surface of a chuck 10 with an actuator enclosure (i.e., a housing 12 contains the air cylinder 25 and the bottom support plate 40b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the enclosed actuator of Akiyama et al. for the actuator in the pressure vessel system of Park et al. because it would have been obvious to substitute one known actuator for another known actuator to perform the same function of providing an upward or downward movement, and one of ordinary skill in the art would have expected the enclosed actuator to protect against process contamination since any contaminates generated by the actuator would be contained within an enclosure.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff (US 4,297,323) in view of Allingham (US 2,867,237).
Tetzlaff discloses that the temperature of the pressure vessel is controlled by a cooler 26 and a heater 27 (see Figure; column 3, lines 18-20).  Tetzlaff, however, fails to disclose a thermal pumping system with a reversing heat pump valve.
Allingham (see Figure) discloses a thermal pumping system with a reversing heat pump valve (i.e., a reversible refrigeration system including a reversible valve 20, a compressor 10, a heat exchange coil 12 such as a condenser, and a heat exchange coil 14 such as an evaporator) for compressing a transition fluid (i.e., a refrigerant, compressed by the compressor 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed thermal pumping system for providing the cooling and heating functions for the pressure vessel in the pressure chamber system of Tetzlaff because a single system can then be used to provide either the heating or the cooling by a simple reversal of fluid flow through the thermal pumping system, as taught by Allingham (see column 1, lines 59-67).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (US 2003/0218014) view of Canty (US 4,965,601).
Gregory et al. fails to disclose window(s) for lighting and viewing inside the pressure vessel 12, a video camera, and monitor for viewing.
Canty (see FIG. 1-3) discloses an apparatus comprising a pressure vessel 4; a window for lighting and viewing the inside of the pressure vessel (i.e., fused lens 13); a video camera 2, and a monitor 20 for viewing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a window, a video camera, and a monitor for viewing the inside of the pressure vessel in the pressure chamber system of Gregory et al. because such features would enable an operator to determine color changes, liquid levels, or other visually-determinable factors taking place within the vessel, so that process conditions within the pressure vessel can be monitored and controlled from a remote and safe location, as taught by Canty (see column 1, lines 10-24; column 2, lines 41-43).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0096712).
Park et al. (see paragraph [0087]) discloses that the actuator 300 drives “at least one” of the body 100 and the cover 200 to move “upwards or downwards” to attach the body 100 and the cover 200 to each other by compressive force.  Park et al. (see FIG. 1, 2, 8) further shows that the actuator 300 comprising two rods that may be integrated with a hydraulic cylinder (see paragraphs [0006], [0090]) to drive the upwards or downwards movement.  It would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the actuator 300 to “draw the lid down” to close the pressure vessel in the pressure chamber system of Park et al. because it was disclosed that a suitable actuator can drive “at least one” of the pressure vessel and the lid to move “upwards or downwards” to close the pressure vessel.  Furthermore, while only two rods are shown, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide four rods in the pressure vessel system of Park et al. because the duplication of parts to produce a multiplied effect (e.g., in this case, to provide additional compressive force) was held to be obvious.  See MPEP §2144.04 VI, B.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (US 2003/0218014).
Gregory et al. discloses that the actuator 54,54’ draws the lid 18 down to close the pressure vessel 12 with a plurality of rods (i.e., drive cylinder support shafts 59,59’) integrated with air or hydraulic cylinders 57, 57’.  While only two rods 59,59’ are shown, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide four rods in the pressure vessel system of Gregory et al. because the duplication of parts to produce a multiplied effect (e.g., in this case, to provide additional compressive force) was held to be obvious.  See MPEP §2144.04 VI, B.
Allowable Subject Matter
The subject matter in claims 7-9 and 12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following claims drafted by the Examiner and considered to distinguish patentably over the art of record in this application are presented to Applicant for consideration: 
PROPOSED CLAIMS
1-20.	(Canceled).
21.  	(New)  A pressure chamber system, comprising:
a pressure vessel having a bottom wall and a side wall, the pressure vessel defining a pressurized fluid region for containing a fluid at pressures higher than atmospheric pressure;
a pressure vessel sealing element at an upper end of the side wall;
a pressure vessel lid positionable against the pressure vessel sealing element to close a top of the pressure vessel;
a pressure vessel support surface for supporting the bottom wall of the pressure vessel;
an actuator operable to move the pressure vessel lid toward the pressure vessel sealing element to close the top of the pressure vessel and away from the pressure vessel sealing element to open the top of the pressure vessel; and
a plurality of pins located on the pressure vessel support surface to align and secure the pressure vessel in a required position below the pressure vessel lid;
wherein the plurality pins are each movable between a lowered position and a raised position relative to the pressure vessel support surface;
wherein, when the pressure vessel is in the required position below the pressure vessel lid and a user is facing the pressure vessel, a back pin of the plurality of pins is located behind the pressure vessel, a first side pin of the plurality of pins is located at a first side of the pressure vessel, a second side pin of the plurality of pins is located at a second side of the pressure vessel opposite to the first side of the pressure vessel, and a front pin of the plurality of pins is located in front of the pressure vessel; and
during a pressure vessel aligning operation, the back pin, the first side pin, and the second side pin are each set to their raised positions and the front pin is set to its lowered position, so that the pressure vessel is aligned by the back pin, the first side pin, and the second side pin and guided to the required position below the pressure vessel lid; and, during a pressure vessel securing operation which follows the pressure vessel aligning operation, the front pin is set to its raised position, so that the pressure vessel is secured by the back pin, the first side pin, the second side pin, and the front pin in the required position below the pressure vessel lid.
22.	(New)  The pressure chamber system according to claim 21, wherein the actuator is selected from an air cylinder system, a hydraulic cylinder system, or a synchronized screw mechanism.
23.	(New)  The pressure chamber system according to claim 21, further comprising an enclosure defining the pressure vessel support surface, wherein the actuator is contained within the enclosure.
24.	(New)  The pressure chamber system according to claim 21, further comprising a thermal pumping system with a reversing heat pump valve for supplying fluid to or removing fluid from the pressurized fluid region.
25.	(New)  The pressure chamber system according to claim 21, further comprising a magnetic stir system for mixing the fluid in the pressurized fluid region.
26.	(New)  The pressure chamber system according to claim 21, wherein the pressure vessel comprises a structure that engages with the plurality of pins to prevent a rotational movement of the pressure vessel when the pressure vessel is secured in the required position below the pressure vessel lid.
27.	(New)  The pressure chamber system according to claim 21, wherein the pressure vessel lid comprises a recess configured to trap the pressure vessel in the required position when the actuator begins to move the pressure vessel lid away from the pressure vessel sealing element.
28.	(New)  The pressure chamber system according to claim 27, wherein the recess is further configured to release a gas from the pressure vessel and direct the gas away from the pressure vessel when the actuator begins to move the pressure vessel lid away from the pressure vessel sealing element.
29.	(New)  The pressure chamber system according to claim 21, wherein the pressure vessel comprises a fixed or a removable handle.
30.	(New)  The pressure chamber system according to claim 21, wherein the pressure vessel support surface and the pressure vessel lid each comprise heating and cooling devices for controlling the temperature of the pressure vessel.
31.	(New)  The pressure chamber system according to claim 21, wherein the pressure vessel comprises a removable insert with a flange portion adjacent to the pressure vessel sealing element, and the removable insert contacts the fluid in the pressurized fluid region.
32.	(New)  The pressure chamber system according to claim 23, wherein the distance between the pressure vessel support surface and the pressure vessel lid allows for different pressure vessel heights to be accommodated between the pressure vessel support surface and the pressure vessel lid.
 33.	(New)  The pressure chamber system according to claim 21, further comprising at least one window for lighting and viewing the inside of the pressure vessel, and a video camera and monitor for the viewing.
34.	(New)  The pressure chamber system according to claim 21, wherein the pressure vessel lid comprises a removable liner made of metal or polymer.
35.	(New)  The pressure chamber system according to claim 34, wherein the removable liner is made of fluorinated polymer.
36.	(New)  The pressure chamber system according to claim 35, wherein the fluorinated polymer is polytetrafluoroethylene.
37.	(New)  The pressure chamber system according to claim 21, wherein the actuator comprises a gas cylinder or a gas diaphragm driven by a compressed gas source.
38.	(New) The pressure chamber system according to claim 21, wherein the actuator comprises a system of mechanically synchronized screws.
39.	(New)  The pressure chamber system according to claim 21, wherein the actuator comprises at least one hydraulic cylinder.
40.	(New)  The pressure chamber system according to claim 21, wherein the actuator comprises a single screw drive.
41.	(New)  The pressure chamber system according to claim 21, wherein the actuator comprises four rods connected to the pressure vessel lid, the rods being integrated with one or more air cylinders, one or more hydraulic cylinders, or a synchronized screw mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Hansen et al. (US 7,028,698), Faton (US 2,538,089, Scheubeck (US 4,192,849), Saito (US 2003/0177659), and Kim et al. (US 9,627,233) illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774